ORDER

PER CURIAM.
Vicky Cento (“Cento”) sued Bropfs Corporation (“Bropfs”) for negligence as a result of an injury she allegedly sustained while riding in a golf cart operated by Bropfs. The jury returned a verdict in favor of Bropfs. Cento contends that the trial court erred because (1) Bropfs sent an unadmitted exhibit to the jury room, and (2) Bropfs, by way of the unadmitted exhibit, improperly injected the issue of insurance into the trial.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. Sherar v. Zipper, 98 S.W.3d 628, 632 (Mo.App. W.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).